Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 1 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 2 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 3 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 4 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 5 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 6 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 7 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 8 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document    Page 9 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document   Page 10 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document   Page 11 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document   Page 12 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document   Page 13 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document   Page 14 of 15
Case 1:18-bk-04852-HWV   Doc 73 Filed 04/04/19 Entered 04/04/19 10:53:51   Desc
                         Main Document   Page 15 of 15
